          Case 3:18-cv-00572-WHA Document 229 Filed 11/19/20 Page 1 of 1



 1 James J. Foster
   jfoster@princelobel.com
 2 Aaron S. Jacobs (CA No. 214953)
   ajacobs@princelobel.com
 3 PRINCE LOBEL TYE LLP
   One International Place, Suite 3700
 4 Boston, MA 02110
   Telephone: 617-456-8000
 5 Facsimile: 617-456-8100

 6 Matthew D. Vella (CA No. 314548)
   mvella@princelobel.com
 7 PRINCE LOBEL TYE LLP
   410 Broadway Avenue, Suite 180
 8 Laguna Beach, CA 92651

 9 ATTORNEYS FOR THE PLAINTIFFS

10
                                      UNITED STATES DISTRICT COURT
11                                  NORTHERN DISTRICT OF CALIFORNIA
                                         SAN FRANCISCO DIVISION
12
   UNILOC 2017 LLC, UNILOC USA, INC., and                 Case Nos. 3:18-cv-00360-WHA
13 UNILOC LUXEMBOURG, S.A.,                                         3:18-cv-00363-WHA
                                                                    3:18-cv-00365-WHA
14                    Plaintiffs,                                   3:18-cv-00572-WHA
15           v.
                                                          [PROPOSED] ORDER GRANTING
16 APPLE INC.,                                                       ADMINISTRATIVE
                                                          MOTION TO EXCEED PAGE
17                    Defendant.                          LIMITATIONS
18

19
             Before the Court is Plaintiffs
20
     considered the Motion, the Court hereby GRANTS the relief requested by Plaintiffs.
21

22                IT IS SO ORDERED.

23

24    Dated: November 19, 2020
25
                                                          _______________________________
26                                                        WILLIAM ALSUP
27                                                        UNITED STATES DISTRICT JUDGE

28

      [PROPOSED] ORDER                               1                         CASE NOS. 3:18-CV-00360-WHA,
                                                                       -00363-WHA, -00365-WHA & -00572-WHA
     iManageDB1\107378\000068\3584539.v1-11/17/20
